In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-14-00389-CV
                             ____________________

            IN RE COMMITMENT OF ROBERT BECKER
__________________________________________________________________

                On Appeal from the 435th District Court
                      Montgomery County, Texas
                    Trial Cause No. 14-02-01837 CV
__________________________________________________________________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to commit Robert Becker as a sexually

violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151 (West 2010

& Supp. 2014). A jury found that Becker is a sexually violent predator and the trial

court rendered a final judgment and an order of civil commitment. In two appellate

issues, Becker challenges the admission of certain evidence. We affirm the trial

court’s judgment.

      In issue one, Becker contends that, in accordance with Texas Rules of

Evidence 403 and 705, the trial court should have excluded evidence on which the

State’s expert, Dr. Lisa Clayton, relied when forming her opinion of whether

                                         1
Becker is a sexually violent predator. However, the record does not demonstrate

that Becker objected to admission of this evidence on the basis of either Rule 403

or Rule 705. Accordingly, issue one is not preserved for appellate review. See Tex.

R. Evid. 103(a)(1); see also Tex. R. App. P. 33.1(a); In re Commitment of Day, 342
S.W.3d 193, 197 (Tex. App.—Beaumont 2011, pet. denied).

       In issue two, Becker challenges the admission of evidence regarding the

Multidisciplinary Team (“MDT”) screening process. During Clayton’s testimony,

the State asked if an evaluation was performed before Clayton’s evaluation. Becker

objected on grounds of speculation, which the trial court overruled. Clayton then

testified that:

       I have -- from what I can review in the records, they’ve been --
       they’ve gone through a sex offender treatment provider -- or SOTP
       evaluation by, I think, like a master’s-level person.

Becker objected, arguing that Clayton is not an expert regarding the MDT process.

The trial court overruled the objection and Clayton proceeded to testify regarding

various aspects of the MDT process for determining whether a person has a

behavioral abnormality. In closing arguments, the State mentioned that another

evaluation, in which it was determined that Becker has a behavioral abnormality,

was performed before Clayton’s evaluation. According to Becker, Clayton’s

testimony and the State’s argument “unfairly ‘stacked the deck’” against him. This

                                        2
argument was not presented to the trial court when Becker objected to Clayton’s

testimony. Because the trial objection does not comport with the complaint

presented on appeal, issue two is not preserved for our review. See In re

Commitment of Weissinger, No. 09-12-00486-CV, 2013 Tex. App. LEXIS 7819, at

*7 (Tex. App.—Beaumont June 27, 2013, pet. denied) (mem. op.) (“An issue on

appeal must comport with an objection made at trial; otherwise, the appellate

complaint is waived.”). We affirm the trial court’s judgment.

      AFFIRMED.


                                             ______________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice

Submitted on February 18, 2015
Opinion Delivered March 5, 2015

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         3